Citation Nr: 0300866	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The veteran served on active duty from April 1962 to April 
1964.  This case is before the Board of Veterans Appeals 
(Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico. 

On his notice of disagreement and his VA Form 9, the 
veteran has indicated that he has problems with vertigo, 
nausea and dizziness that he associates with his service-
connected hearing loss.  As this issue has not been 
addressed by the agency of original jurisdiction, it is 
referred to the RO for appropriate action.


FINDING OF FACT

Throughout the appellate period, the veteran's left ear 
hearing acuity has not worse than level IX; right ear 
hearing loss is not service-connected. 


CONCLUSION OF LAW

A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 4.85, 4.87 Code 6100 (1998); 38 
C.F.R. §§ 3.102, 4.85, 4.86 Code 6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in 
the instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  
Well-groundedness is not an issue.  The appellant was 
provided a copy of the decision explaining why his claim 
for a compensable rating for left ear hearing loss was 
denied.  By a statement of the case (SOC) in September 
2002, and through various letters from VA, including a 
July 2001 letter regarding the VCAA, he was advised of the 
controlling law and regulations.  These communications 
clearly explained the veteran's rights and 
responsibilities and advised him what evidence was of 
record and what type of evidence could substantiate his 
claim.  Furthermore, the SOC and the VCAA letter 
specifically advised him of his and VA's respective 
responsibilities in the development of the claim.  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  As the 
record otherwise appears complete, it is not prejudicial 
to the appellant for the Board to consider the claim based 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Factual Background

The veteran's claim for service connection for hearing 
loss was received on September 19, 1994.  In August 2001, 
the RO granted service connection for left ear hearing 
loss, and assigned a noncompensable rating effective the 
date the claim was received.  Service connection for right 
ear hearing loss was denied.

On VA audiological evaluation in September 1994, 
audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
25
25
20
65
80
The average left ear puretone thresholds for the 1000, 
2000, 3000, and 4000 Hertz frequencies was 48 decibels.  
Left ear speech recognition ability was 92 percent. 

On VA audiometry in July 2001, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
20
25
35
70
85

The average of the pure tone thresholds at the 1000, 2000, 
3000, and 4000 Hertz frequencies was 53 decibels for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent for the left ear. 

On VA audiometry in August 2002, puretone thresholds, in 
decibels, were:




HERTZ




1000
2000
3000
4000
RIGHT





LEFT

60
65
80
105

The average left ear puretone threshold for the 1000, 
2000, 3000, and 4000 Hertz frequencies was 78 decibels.  
Speech recognition ability was 44 percent.  

On further August 2002 VA audiometry, puretone thresholds, 
in decibels, were:




HERTZ




1000
2000
3000
4000
RIGHT





LEFT

60
65
110
105

The average left ear puretone threshold for the 1000, 
2000, 3000, and 4000 Hertz frequencies was 85 decibels.  
Left ear speech recognition ability was 48 percent.

Analysis

The rating assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where the issue involves the assignment of an initial 
rating for a disability following the award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Effective June 10, 1999, the schedular criteria for rating 
hearing impairment were revised.  The Court has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to the appellant generally applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Hence, the Board must consider the veteran's claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
hearing loss is warranted.  It is noteworthy that the 
differences between the former criteria and the revised 
criteria are relatively minor.  

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average 
hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 
and 4000 cycles per second.  38 C.F.R. § 4.85 (1998) & 
(2002).  To evaluate the degree of disability for service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
I for essentially normal acuity, through level XI for 
profound deafness.  Id.   If impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  Id.  Under the revised 
criteria, where there is an exceptional pattern of hearing 
impairment, a rating based on puretone thresholds alone 
may be assigned.  38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

On review of all audiometric testing conducted during the 
appellate period (since September 1994), the Board found 
that the most recent examination, in August 2002, clearly 
showed the greatest degree of hearing loss.  When both the 
old and the new rating criteria are applied to the results 
of the August 2002 audiometry, the veteran is shown to 
have level IX hearing in the left ear.  38 C.F.R. § 4.87, 
Table VII (1998) and 38 C.F.R. § 4.85, Table VII (2002) 
provide that such a level of hearing acuity warrants a 0 
percent rating under Code 6101 (1998) or Code 6100 (2002).  
While the most recent examination revealed an exceptional 
pattern of hearing (as specified in 38 C.F.R. § 4.86 
(2002)), so as to permit rating under alternate criteria, 
the application of the alternate criteria (under Table 
VIA) does not result in a higher rating.

As noted above, the most recent VA examination in August 
2002 identifies the most severe degree of hearing loss the 
veteran has had during the appellate period (since 
September 1994).  Since this level of hearing 
acuity/impairment is noncompensable, clearly any lesser 
level of hearing loss would be noncompensable, and "staged 
ratings" are not for consideration.  

Finally, the RO has not considered, and the veteran has 
not specifically raised, the matter of an extraschedular 
rating.  On review of the evidence, the Board found no 
evidence of such factors as frequent hospitalization or 
marked interference with employment due to left ear 
hearing loss disability, which would raise the matter of 
extraschedular rating.  Consequently, referral for 
extraschedular consideration is not indicated.  As was 
noted above, rating hearing loss disability is a 
mechanical process applying the results of official 
audiometry to rating criteria.  Here, that results in a 
noncompensable rating; and thus the preponderance of the 
evidence is against the veteran's claim.  


ORDER

A compensable rating for left ear hearing loss is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

